                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     LOREN LAM,                                         Case No. 19-CV-02993-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            REMAND; DENYING AS MOOT
                                  14             v.                                         REQUEST TO BAR FUTURE
                                                                                            REMOVALS AND MOTION TO
                                  15     BIBIANE KINGUE, et al.,                            SHORTEN TIME FOR MOTION TO
                                                                                            REMAND
                                  16                    Defendants.
                                                                                            Re: Dkt. Nos. 4, 18
                                  17

                                  18          On March 21, 2019, Plaintiff Loren Lam filed an unlawful detainer suit against Defendants
                                  19   Bibiane Kingue, James Felix, Bethany Birdsong, and Terrance Finley in the California Superior
                                  20   Court for Santa Clara County. ECF No. 1 at 10. On May 30, 2019, Kingue removed the suit to the
                                  21   Northern District of California. Id. at 1. Upon removal, this case was assigned to United States
                                  22   Magistrate Judge Nathanael Cousins. As of today, August 28, 2019, Kingue, who proceeds pro se,
                                  23   is the only Defendant to have appeared.
                                  24          On June 18, 2019, Plaintiff filed a motion to remand this action to the California Superior
                                  25   Court for Santa Clara County and a request to bar any future removals. ECF No. 4 (“Remand
                                  26   Motion”) at 1. Defendants failed to file an opposition to Plaintiff’s Remand Motion by the July 2,
                                  27
                                                                                        1
                                  28   Case No. 19-CV-02993-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING AS MOOT REQUEST TO BAR FUTURE
                                       REMOVALS AND MOTION TO SHORTEN TIME FOR MOTION TO REMAND
                                   1   2019 deadline. On July 8, 2019, Judge Cousins issued an order reminding Defendants that

                                   2   Defendants’ opposition to the Remand Motion was past due. ECF No. 8 at 1. Judge Cousins

                                   3   extended the July 2, 2019 deadline for Defendants to file their opposition to July 15, 2019, and

                                   4   warned Defendants that “if they do not file a response to the motion to remand by July 15, the

                                   5   Court may remand the case.” Id. As of August 28, 2019, Defendants have failed to file an

                                   6   opposition.

                                   7          Because not all parties consented to Magistrate Judge jurisdiction, the instant case was

                                   8   reassigned to the undersigned judge on August 1, 2019. ECF No. 10.

                                   9          Courts have held that failure “to oppose [a] motion for remand” means that remand is

                                  10   warranted. Aurora Loan Servs., LLC v. Gutierrez, 2012 WL 174851, at *1 (N.D. Cal. Jan. 20,

                                  11   2012); see also Bank of New York Mellon v. Crandall, 2012 WL 117151, at *1 (S.D. Cal. Jan. 13,

                                  12   2012) (granting motion to remand because “Defendant failed to file an opposition”); Zatta v.
Northern District of California
 United States District Court




                                  13   Societe Air France, 2011 WL 2472280, at *1 (C.D. Cal. June 21, 2011) (same); Brittain v.

                                  14   Onewest Bank, FSB, 2010 WL 889279, at *1 (N.D. Cal. Mar. 11, 2010) (same); Sundby v. Bank

                                  15   of New York Mellon, 2011 WL 1670914, at *1 (S.D. Cal. May 3, 2011) (same); Rodriguez v. U.S.

                                  16   Healthworks, Inc., __F. Supp. 3d__, 2019 WL 2163003, at *5 n.4 (N.D. Cal. May 17, 2019)

                                  17   (same). Here, Defendants failed to oppose the Remand Motion despite Judge Cousins’ deadline

                                  18   extension and warning that the case may be remanded if Defendants failed to oppose the Remand

                                  19   Motion. Thus, the Court GRANTS the Remand Motion.

                                  20          Furthermore, remand is also warranted because 28 U.S.C. § 1446(b)(1) requires that a

                                  21   defendant seeking to remove a case to file a notice of removal “within 30 days after the receipt . . .

                                  22   of the initial pleading” or “within 30 days after the service of summons upon the defendant,”

                                  23   whichever period is shorter. Defendants were served on March 28, 2019, ECF No. 4-1 at ¶ 4, but

                                  24   Kingue did not file a notice of removal until May 30, 2019, ECF No. 1. “‘[I]f there is any doubt as

                                  25   to the right of removal in the first instance,’ the court must grant the motion for remand.” Alvarez

                                  26   v. C & S Grocers, Inc., 2014 WL 799939, at *3 (E.D. Cal. Feb. 27, 2014) (quoting Gaus v. Miles,

                                  27
                                                                                         2
                                  28   Case No. 19-CV-02993-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING AS MOOT REQUEST TO BAR FUTURE
                                       REMOVALS AND MOTION TO SHORTEN TIME FOR MOTION TO REMAND
                                   1   Inc., 980 F.2d 564, 566 (9th Cir. 1992)). Thus, Kingue’s failure to file a notice of removal within

                                   2   30 days of being served is yet another ground upon which the Court GRANTS the Remand

                                   3   Motion.

                                   4          In addition, the Remand Motion included a request for an “order barring future removals of

                                   5   this action from State Court.” ECF No. 4 at 7. However, Defendants cannot remove this action in

                                   6   the future because more than 30 days have elapsed since Defendants were served, so any future

                                   7   notice of removal would necessarily be untimely under 28 U.S.C. § 1446. Thus, the issue is moot

                                   8   because the time has passed for any Defendant to properly remove this action. Accordingly, the

                                   9   Court DENIES as moot Plaintiff’s request for an order barring future removals.

                                  10          Moreover, on August 26, 2019, Plaintiff filed a motion to shorten time to have the Court

                                  11   resolve the Remand Motion sooner than the November 7, 2019 hearing date. ECF No. 18. Because

                                  12   the Court grants the Remand Motion herein, the Court DENIES as moot Plaintiff’s motion to
Northern District of California
 United States District Court




                                  13   shorten time.

                                  14          In summary, for the foregoing reasons, the Court GRANTS the Remand Motion and

                                  15   REMANDS the instant case to the California Superior Court for Santa Clara County. The Court

                                  16   DENIES as MOOT Plaintiff’s request to bar future removals of this action and Plaintiff’s motion

                                  17   to shorten time for the Remand Motion.

                                  18          The Clerk shall close the file.

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: August 28, 2019

                                  22                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27
                                                                                        3
                                  28   Case No. 19-CV-02993-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING AS MOOT REQUEST TO BAR FUTURE
                                       REMOVALS AND MOTION TO SHORTEN TIME FOR MOTION TO REMAND
